Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Applicant’s claim amendments and arguments in the response filed 30 August 2021 are acknowledged.
Claims 1-3, 5-7 & 9-13 are pending. 
Claims 11-13 are new.
Claims 4 & 8 are cancelled.
Claims 9 & 10 are withdrawn. 
Claims 1-3, 5-7 & 11-13 are under consideration.

Examination on the merits is extended to the extent of the following species:
At least one multivalent alcohol-Glycerol
At least one alkoxylated fatty alcohol-Ceteareth-25;
At least one emulsifier- PEG-7 Glyceryl Cocoate;
-and-
D) At least one oil-Coconut Oil.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

The effective filing date of the instant application is 16 October 2019. 
 
Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to Applicant’s amendments which chemically define trade-named products.
The objection to claims 5 & 6 are withdrawn due to amendments which correct grammatical and typographical errors and asides.
The rejection of claim 5 under 35 USC 112(b) is withdrawn due to claim amendments which delete the indefinite language "addition products of at least about 6 ethylene oxide and/or propylene oxide units to mono- or multivalent C3-C22 alkanols” when “addition products of from about 1 to about 5 propylene oxide units of mono- or multivalent C8-C22 alkanols” are already recited.
The rejection of claim 2 under 35 U.S.C. 102(a)(1) and 102 and 102(a)(2) as being anticipated by Cajan is withdrawn due to deletion of the claim limitation, “Ceteareth-20”.
The rejection of claim 8 under 35 U.S.C. 102(a)(1) and 102 and 102(a)(2), 35 USC 103(a), and nonstatutory double patenting is withdrawn due to cancellation of the claim.
The rejection of claim 4 under 35 USC 103(a) and nonstatutory double patenting is withdrawn due to cancellation of the claim.

New & Maintained Objections/Rejections
Claim Objections
Claims 1, 2 and 12 are objected to because of the following informalities: Claim 1 has improper grammar in that there are too many “and’s” in the list (i.e. “1,3-butylene glycol, 1,6-hexanediol, and sorbitol, and mixtures thereof”). Consider whether a recitation of “1,3-butylene glycol, 1,6-hexanediol, sorbitol, and mixtures thereof” is better grammar and reflective of the invention.
The analysis is the same for claim 12.
Claim 1 also has an errant period in line 2 (i.e. “of hair, comprising. in each case”). This errant period was not present in the original claims filed on 10/16/2019. Thereby, claim 1 is not compliant with 37 CFR 1.121. There is also an extra space between “the” and “composition” in line 2. 
Claim 2 has the wrong status identifier. The status identifier states “Original”, yet “Ceteareth-20” clearly has been deleted. Claim 2 is also objected to because amendments have been made to the claim that have not been denoted. In particular, the misspellings “Ceteareth-.5” in line 3, “Ceteareih-27” in line 6, “Ceteareth-.50, Ceteareth-.5.5” in line 7, “Laureth-L Laureth-2” in line 8, and “Sieareth” in the second to the last line of the claim are claim amendments/misspellings not present in the originally filed claims on 10/16/2019.   Thereby the claim is not compliant with 37 CFR 1.121 in that the deleted material is not denoted by a strike through or double brackets; added limitations are not underlined. Failure to make future amendments compliant with 37 CFR 1.121 will necessitate a notice of Non-Responsive Amendments.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 & 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 Amended claim 1 recites the cosmetic composition “comprises from about 1 to about 18% by weight of at least one multivalent alcohol, chosen from 1,2-propanediol…and mixtures thereof.” The reply filed 30 August 2021 does not state where support for the amendment may be found in the originally filed specification. Paragraph [0042] of the specification explicitly discloses “The amount of the at least one multivalent alcohol is preferably from about 4 to about 18% by weight and more preferably from about 6 to about 15% by weight, in each case based on the total amount of cosmetic composition.” The sole example discloses the multivalent alcohols, 1,2-propanediol and glycerol, in a combined amount 11.0%. Compositions with a multivalent alcohol content of less than about 4% does not appear to be contemplated in the as-filed 
The analysis is the same as it pertains to claim 12.
Since claims 2, 3, 5-7 & 9-11 depend from rejected claim 1, and claim 13 depends from rejected claim 12, and do not clarify the issue, they must also be rejected under 35 USC 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 depend from claim 1 and claim 12, respectively. Claims 1 and 12 recite “at least one multivalent alcohol, chosen from 1,2-propanediol….and sorbitol and mixtures thereof” which encompasses multiple species of multivalent alcohols (emphasis added). However, claims 11 and 13 recite “the multivalent alcohol is glycerol or a mixture of glycerol and 1,2-propanediol” (emphasis added). Thereby, it is unclear whether just one, more than one, or all of the multivalent alcohols must be glycerol or a mixture of glycerol and 1,2 propanediol. Applicant may wish to consider whether amendments to claims 11 and 13 to recite “wherein the at least one multivalent alcohol is glycerol or a mixture of glycerol and 1,2-propanediol” would obviate the rejection.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 & 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cajan (US 9,554,972; Issued: 01/31/2017).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. mineral oil which is a species in the genera of oil to which the elected species of coconut oil belongs; ceteareth-20 which is a species in the genera of alkoxylated fatty alcohol to which the elected species of ceteareth-25 belongs) and in an effort to expedite prosecution, this art has been applied.

With regard to claims 1, 5, 7 & 11, and the elected species, Cajan in Example 6 teaches a leave-in hair conditioning composition comprising 15.0% glycerin (i.e. multivalent alcohol),  20 % Ceteareth-20, 15.0% mineral oil (i.e. natural and synthetic hydrocarbon oil), 10.0% PEG-7 Glyceryl Cocoate and 28.5 % water (col. 14, ll. 10-35). 
With regard to the recited amount of water, at least one oil/mineral oil, at least one alkoxylated fatty alcohol/ceteareth-20, and at least one multivalent alcohol, Cajan teaches inclusion of these reagents in amounts which fall within the claimed range. “A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03).

Response to Arguments
Applicant argues they “have amended the present set of claims to provide for a cosmetic composition for temporary deformation of hair comprising a) water, b) oil, c) alkoxylated fatty alcohol, and d) 1,2-propanediol, glycerol, 1,3-butylene glycol l,6-hexanediol, and sorbitol, and mixtures thereof” (reply, pg. 15-16).
This is not persuasive. Cajan in Example 6 teaches a leave-in hair conditioning composition comprising 15.0% glycerin (i.e. multivalent alcohol). Glycerin is also known as glycerol. Both glycerin and glycerol have the scientific name “1,2,3-Propanetriol.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cajan (US 9,554,972; Issued: 01/31/2017) and HAJ Ceteareth-25 (Published: 01/09/2017).

Cajan does not explicitly teach inclusion of ceteareth-25.
HAJ Ceteareth-25 teaches ceteareth-25 has an ethoxylation degree of 25 (i.e. 25 ethoxy groups; pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 functions as an emulsifier, penetrating agent, solubilizing agent, softening agent, thickening agent, and viscosity conditioning agent (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 dissolves in water or alcohol to form either a colloid or clear solution (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 can be mixed with mineral, vegetable and synthetic fats and oils (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 produces cosmetic preparations, creams, liquid emulsions and gels (pg. 2). HAJ Ceteareth-25 teaches ceteareth-25 is a very efficient protective colloid and can increase the stability of dispersed HAJ Ceteareth-25 teaches ceteareth-25 in concentrations of 21-30% forms gel-like, brushable hydrates with water. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would be obvious to substitute Cajan’s mineral oil with Cajan’s coconut oil because Cajan teaches these oils are both suitable constituents for inclusion in the oil component of their invention and substitute Cajan’s HAJ Ceteareth-25 because Cajan teaches ceteareth emulsifiers having 2 to 30 ethoxy groups are suitable for inclusion in the invention and ceteareth-25 is an emulsifier having 25 ethoxy groups. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Cajan teaches inclusion of penetrating agents, solubilizers, thickening agents and moisturizers in their invention and ceteareth-25 also has penetrating, solubilizing, thickening, gelling and moisturizing properties in addition to its emulsifying properties as taught by HAJ Ceteareth-25.
With regard to the recited amounts of water, at least one multivalent alcohol/glycerol, at least one oil/coconut oil and the at least one alkoxylated fatty alcohol/ceteareth-25, the combined teachings of Cajan and HAJ Ceteareth-25 suggest inclusion of these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues “[t]he arguments presented above for Cajan can as well be used here in arguing Obviousness” (reply, pg. 16). Applicant further argues “[i]t is the formulation as a whole that the inventors found unique and that the combination of water, oil, alkoxylated fatty alcohol, and a multivalent alcohol chosen from 1,2-propanediol, glycerol, 1,3-butylene glycol, 1,6-hexanediol and sorbitol, and mixtures thereof was found to provide excellent styling properties for head and/or beard hair that imparted high holding performance to the treated hairs, without 
	This is not persuasive. With regard to the amount of glycerol present in the formulation, Cajan in Example 6 teaches a leave-in hair conditioning composition comprising 15.0% glycerin (i.e. multivalent alcohol). Glycerin is also known as glycerol. Both glycerin and glycerol have the scientific name “1,2,3-Propanetriol.”
	With regard to Applicant’s argument that HAJ Ceteareth-25 does not teach the amount of ceteareth-25 suitable for inclusion in the composition, Cajan teaches nonionic surfactants, including Ceteareth-25, are present in a concentration between 0.5 and 35% (col. 1, ll. 40-end to col. 2, ll. 1-25, and col. 2, ll. 60-end to col. 3, ll. 1-10). HAJ Ceteareth-25 further teaches concentrations of 21-30% ceteareth-25 forms gel-like, brushable hydrates with water.
With regard to Applicant’s arguments pertaining to the “excellent styling properties”, “high holding performance”, and “a natural, non-greasy or oily shine” imparted by their inventive composition, Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, the combined teachings of Cajan and HAJ Ceteareth-25 suggest a hair conditioning treatment which comprises the recited reagents in amounts that overlap or fall In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
This assertion is supported by Cajan’s teaching that their hair conditioner improves hair shine and softness (Cajan’s claim 13). Cajan also assesses and finds a better than 60% improvement in the stylability and volume of hair treated with their inventive formulation (col. 12, ll. 45-55).

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2003/0049218).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. ceteareth-20 which is species of alkoxylated fatty alcohol to which the elected species of ceteareth-25 belongs) and in an effort to expedite prosecution, this art has been applied.
** It is noted that the term “about” is not defined in the Specification and “about 20%” is understood to include lower/higher values including Steareth-2, PPG-15 stearyl ether, and Stearteth-20 (i.e. at least one alkoxylated fatty alcohol) in a combined amount of 16.0%.
Patel teaches an anti-perspirant deodorant emulsion having a stable phase of oil and water which comprises two or more of glyceryl stearate, ceteareth-20, cetyl palmitate, cetearyl alcohol and ceteareth-12, dicaprylyl ether (i.e. oil), coco-caprylate/caprate, steareth-2, PPG 15 stearyl 
While there is not a single example consisting of each of the claimed components, water, oil (i.e. dicaprylyl ether), alkoxylated fatty alcohols, and multivalent alcohol/glycerol/glycerin are included among short lists of reagents and included in the embodiments.  It would have been 
With regard to the recited amounts of water, oil/dicaprylyl ether, at least one alkoxylated fatty alcohol, and multivalent alcohol/glycerine/glycerol, Patel teaches these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2003/0049218) in view HAJ Ceteareth-25 (Published: 01/09/2017) and Meyer (US 2017/0000709).
* It is noted that the term “about” is not defined in the Specification and “about 20%” is understood to include lower/higher values including Steareth-2, PPG-15 stearyl ether, and Stearteth-20 (i.e. at least one alkoxylated fatty alcohol) in a combined amount of 16.0%.
The teachings of Patel are described above. Patel teaches ceteareth-20 acts as a surfactant and emulsifier [0021]. Patel teaches dicaprylyl ether acts as a skin conditioner and emollient [0021].
However, Patel does not teach inclusion of ceteareth-25 or that the at least one oil is coconut oil.
HAJ Ceteareth-25 are described above. In brief, HAJ Ceteareth-25 teaches ceteareth-25 is used as an emulsifier, dispersing agent, stabilizer lubricant, softening agent, thickening agent, and viscosity conditioning agent (pg. 1).  HAJ Ceteareth-25 teaches ceteareth-25 is an emulsifier used in the production of ointments, creams (i.e. an emulsion), liquid emulsions, gels and cosmetic preparations (pg. 2).  HAJ Ceteareth-25 teaches concentrations of 21-30% ceteareth-25 forms gel-like, brushable hydrates with water.
Meyer teaches emulsions according to their invention that may advantageously be antiperspirant/deodorant emulsions having deodorant and antiperspirant active ingredients ([0101]-[0104]). Meyer teaches preferred emulsions “comprise, as cosmetic oil, at least one selected from the group comprising, preferably consisting of… mineral oil…dicaprylyl ether,…[and] coconut oil…” [0098]. Meyer in the sprayable lotion of Example 2 teaches a formulation comprising 1.5% ceteareth-25 in combination with 4.0% glycerin/glycerol and 1.0% mineral oil [0162].
Here, at least rationale (A) may be employed in which it would be obvious to modify Patel’s PIT emulsion with the second aqueous phase by adding 1.0 % coconut oil and 1.5-30% ceteareth-25 as suggested by the combined teachings of HAJ Ceteareth-25 and Meyer because Patel, HAJ Ceteareth-25, and Meyer teach cosmetic emulsions and Patel and Meyer are directed to emulsions which may be used as antiperspirants/deodorants having antiperspirant/deodorant active agents. The ordinary skilled artisan would have been motivated to do so at the time the invention was filed, with an expectation of success, in order to improve the moisturizing, lubricant, and softening properties of the antiperspirants/deodorant emulsion.
With regard to the recited amounts of water, at least one multivalent alcohol/glycerol, at least one oil/coconut oil and the at least one alkoxylated fatty alcohol/ceteareth-25, the combined HAJ Ceteareth-25, and Meyer suggest inclusion of these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/654,976 (hereinafter the ‘976; filed 10/16/2019) in view of Cajan (US 9,554,972; Issued: 01/31/2017). Both the instant claims and the ‘976 recite a cosmetic composition comprising from about 20 to about 60 % by weight water and from about 20 to about 65 % by weight of at least one alkoxylated fatty alcohol. The instant claims and the ‘976 application recite “the at least one alkoxylated fatty alcohol is selected from the group consisting of Ceteareth-2…Ceteareth-25…Laureth-1… Deceth-3… Oleth-5… Steareth-2… Steareth-100 and mixtures thereof”. The instant claims and the ‘976 application recite inclusion of a multivalent/polyvalent alcohol in an amount from about 2 to about 20%, which overlaps with the claimed range. The ‘976 application further recites the at least one polyvalent alcohol “comprises glycerol or a mixture of 1,2-propanediol and glycerol.” The ‘976 application also recites “wherein the at least one polyvalent alcohol is selected from the group consisting 1,2-propanediol…PEG-18 and PEG-20 and 
The differences between the instant claims and the ‘976 application are that the instant claims require at least one oil, which may be triglycerides, in an amount from about 2 to about 20% by weight.
These deficiencies are rendered obvious over the teachings of Cajan as described above under 35 USC 102(a)(1)/(a)(2) and 35 USC 103(a). In brief, Cajan in Example 6 teaches a leave-in hair conditioning composition comprising 15.0% glycerin (i.e. multivalent/polyvalent alcohol),  20 % Ceteareth-20, 15.0% mineral oil (i.e. natural and synthetic hydrocarbon oil), 10.0% PEG-7 Glyceryl Cocoate and 28.5 % water (col. 14, ll. 10-35). More broadly, Cajan teaches inclusion of one or more oil and/or mineral oil at a concentration of 1% to 35% (col. 5, ll. 1-15). Cajan teaches coconut oil, a triglyceride, to be a suitable natural oil for inclusion in the invention (col. 5, ll. 1-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the composition recited by the ‘976 application by adding 1-35% coconut oil (i.e. a triglyceride) as suggested by Cajan because the ‘976 application and Cajan are both directed to hair treatments comprising an oil and Cajan teaches inclusion of 1-35% coconut oil in such hair treatments. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide conditioning properties and shine to the hair.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues “[u]pon a finding of patentable subject matter, the Applicants will consider filing a terminal disclaimer to overcome the double patenting rejection” (reply, pg. 17).
Applicant’s argument is acknowledged. The double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619